Exhibit MAXXAM INC. RESTRICTED STOCK AGREEMENT Restricted Stock Agreement (the "Agreement") effective as of December 13, 1999, between MAXXAM Inc., a Delaware corporation (the "Company"), and Charles E. Hurwitz (the "Participant"). The Company maintains the MAXXAM 1994 Omnibus Employee Incentive Plan (the "Plan"), which is incorporated into and forms a part of this Agreement, and the Participant has been selected by the 162(m) Compensation Committee (the "Committee") of the Board of Directors (the "Board") of the Company to receive a Restricted Stock award (the "Award") based on the Participant's performance. The Award shall be subject to the terms and conditions of the Plan and those set forth below, including the continued employment of the Participant with the Company. In consideration of the Award, the Participant is willing to accept the Award provided in this Agreement and is willing to abide by the obligations imposed under this Agreement and the Plan. In consideration of the premises and the mutual agreements set forth below, the parties hereto agree as follows: 1.Grant of Award.The Company hereby grants to the Participant a total of 256,808 shares of common stock, par value $.50 per share, of the Company (the "Stock"), subject to the restrictions described below. This Award is made as of the date first set forth above (the "Grant Date"). Within 90 days of the Grant Date, a stock certificate representing the number of shares of Stock awarded to the Participant pursuant to this Agreement shall be delivered to the Participant. 2.Lapse of Restricted Period.The period during which the Stock is subject to forfeiture and restrictions on transferability, each as described herein (the "Restricted Period"), shall commence on the Grant Date and shall lapse with respect to the Stock on the earlier of: (a) the 15th anniversary of the Grant Date, (b) the death of the Participant or (c) the permanent and total disability of the Participant. The Restricted Period shall not lapse under any other circumstances, including upon a change in control of the Company or the sale, lease, transfer, conveyance or other disposition, in one or a series of related transactions, of all or substantially all of the assets of the Company or the merger, consolidation, reorganization, liquidation or dissolution of the Company. 3.Rights as a Shareholder.Except for the restrictions set forth herein, the Participant shall have all the rights of a shareholder with respect to Stock, including, without limitation, the right to vote the Stock. 4.Nontransferability.No shares of the Stock may be assigned, sold, transferred, pledged, hypothecated or otherwise encumbered by the Participant during the Restricted Period, except as hereinafter provided. 5.Restrictive Legend.Any certificate issued to the Participant in respect of shares of the Stock shall be registered in the name of the Participant and shall bear the following (or similar) legend: “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE "CONTROL" SECURITIES BECAUSE OF THE POSITION THE HOLDER HAS WITH THE COMPANY AS AN AFFILIATE. AS SUCH, THEY MAY NOT BE OFFERED OR SOLD, AND NO TRANSFER OF THEM MAY BE MADE, UNLESS (1) THEY ARE SOLD IN COMPLIANCE WITH RULE SECURITIES ACT OF 1933, AS AMENDED, OR (2) THE HOLDER IS NO LONGER AN AFFILIATE OF THE COMPANY. FURTHER, THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS RESTRICTED UNDER THE TERMS OF THE MAXXAM 1 FURNISHED TO THE HOLDER HEREOF WITHOUT CHARGE UPON WRITTEN REQUEST TO THE CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE." 6.Death, Disability or Termination of Employment.If the Participant ceases to be in the employ of the Company at any time during the Restricted Period by reason of death or permanent disability, the Restricted Period covering all shares of the Stock shall immediately lapse. If the Participant ceases to be in the employ of the Company at any time during the Restricted Period for any reason other than his death or permanent disability, all shares of the Stock shall revert back to the Company, effective on the date of such termination. 7.Issuance of New Certificates.Upon the lapse of the Restricted Period with respect to any shares of the Stock, such shares shall no longer be subject to the restrictions imposed under this Agreement, and the Company shall issue or have issued new share certificates without the legend described in Section 5 of this Agreement in exchange for those previously issued. 8.Taxes.The Company is authorized to withhold from any payment relating to the Stock, or any other payment to the Participant, amounts of withholding and other taxes due in connection with any transaction involving the Stock, and to take such other action as the Committee may deem advisable to enable the Company and the Participant to satisfy obligations for the payment of withholding taxes and other tax obligations relating to the Stock. This authority shall include authority to withhold or receive shares of stock of the Company or other property, including cash, from the Participant and to make cash payments in respect thereof in satisfaction of the Participant's tax obligations. 9.Adjustments.The Stock shall be subject to the same adjustment, if any, accorded to all other outstanding shares of Company common stock in the event of (i) any change in the total number of shares of Company common stock outstanding or the number or kind of securities into which such shares of Company common stock have been converted, (ii) any reorganization or change in the Company's capital structure, or (iii) any other transaction or event having an effect similar to the foregoing. 10.No Right to Continued Status as Employee.No provision in this Agreement shall be construed (i) to confer upon the Participant the right to remain in the employ of the Company or (ii) to interfere in any way with the right and authority of the Company, either to increase or decrease the compensation of the Participant at any time or to terminate any employment, service or other relationship between the Company and the Participant. 11.Compliance with Legal and Exchange Requirements.Notwithstanding any other provision of this Agreement, the Company shall not be required to deliver any shares of Stock or Company common stock under this Agreement if the delivery of such shares would constitute a violation by the Participant or by the Company of any provision of any law or regulation of any governmental authority, including, without limitation, any federal or state securities laws or regulations.
